PER CURIAM
Defendant was convicted of six counts of burglary in the first degree. He appeals the convictions on four of the counts which were based on his being armed with burglar’s tools. He contends that his convictions in those cases must be modified to convictions of burglary in the second degree, because the tools in question were not established to be burglar’s tools. ORS 164.235(2). The state concedes that defendant is correct. We agree. State v. Graves, 299 Or 189, 700 P2d 244 (1985); State v. Sells, 299 Or 198, 702 P2d 68 (1985).
In cases 10-84-07913, 10-84-07914, 10-84-09595 and 10-84-09676 the judgments are vacated and remanded for entry of judgment of conviction for burglary in the second degree in each case and for resentencing; otherwise affirmed.